COOK, Senior Judge
(concurring in the result):
I continue to adhere to the position set forth in my dissent in United States v. Kuskie, 11 M.J. 253, 256 (C.M.A.1981), which is followed by most of the courts in this country. See Dove v. United States, 423 U.S. 325, 96 S.Ct. 579, 46 L.Ed.2d 531 (1976). However, as the question now has been unalterably resolved by United States v. Roettger, 17 M.J. 453 (C.M.A.1984), there is little point in continuing to dissent. Consequently, I concur in the disposition of this case. I would like to point out, however, that the almost universal use of excess leave for convicted accused during the appellate process will make the abatement issue far more common in the future. The position taken by my Brothers will result in considerable expense to the United States Government and windfalls to the survivors of deceased accused. I recommend that Congress take this matter under consideration.